Citation Nr: 0102022	
Decision Date: 01/25/01    Archive Date: 01/31/01

DOCKET NO.  97-20 231A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for sacroiliac injury and 
weakness with sciatic neuritis, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1942 to 
November 1945. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.   

By rating decision dated in May 1997, the RO denied as not 
well grounded a claim for service connection for a seizure 
disorder.  The Board observes that the veteran advanced his 
argument for benefits in an October 1997 statement.  The 
Board construes that statement as a notice of disagreement.  
See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.201 
(2000).  In August 2000, the RO issued a statement of the 
case.  The veteran failed to file a substantive appeal within 
60 days from the date that the agency of original 
jurisdiction mailed the statement of the case or within the 
one year from the date of mailing the notification of the 
determination being appealed.  See 38 U.S.C.A. § 7105(d); 38 
C.F.R. § 20.302 (2000).  That decision is final and cannot be 
reopened without the submission of new and material evidence.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  


REMAND

If further evidence or clarification of the evidence or 
correction of a procedural defect is essential for a proper 
appellate decision, the Board shall remand the case to the 
agency of original jurisdiction, specifying the action to be 
undertaken.  See 38 C.F.R. § 19.9 (2000).  

Testimony from the Travel Board hearing held at the Waco RO 
in October 2000 reflects that the pain in the veteran's back 
had grown progressively worse to the point that he could no 
longer walk without assistance or drive an automobile.  The 
veteran testified that he could no longer walk at all or 
stand up over two minutes without extreme pain.  The 
transcript reflects that the veteran used a wheelchair at the 
hearing.  The veteran testified that his physician prescribed 
the use of a wheelchair for the purpose of prohibiting him 
from walking or anything due to his sacroiliac injury, to 
include golfing.  He testified that for the past 8 to 10 
years, he has been under the treatment of Dr. Leroy, a 
neurologist.  The veteran reported being evaluated by Dr. 
Leroy approximately once a year for follow-up of the 
sacroiliac injury.  He also reported that there was a disc 
out in his sacroiliac and that he had a pinched nerve.  

The Board observes that the treatment records from Dr. Leroy 
are not in evidence.  Since Dr. Leroy is most familiar with 
the veteran's physical ability as regards his service 
connected sacroiliac injury and weakness with sciatic 
neuritis or other neurological disabilities, his medical 
records of the veteran for the past 8 to 10 years should be 
associated with the claims folder.  

The Board observes that there are multiple VA examinations in 
the record.  In August 1998 the examiner's diagnostic 
impression associated the veteran's difficulty walking with 
his low back disability but did not differentiate symptoms 
associated with the diagnosed dementia.  The examiner in 
February 2000 provided a more comprehensive review to 
differentiate symptoms due to the service-connected 
sacroiliac disorder from those of the central nervous system 
dysfunction.  However, neither of the examiners had the 
benefit of review of Dr. Leroy's records.  None of the 
examinations, to include the October 1996 spine examination, 
commented to the extent possible or feasible on the veteran's 
complaints of pain or additional functional loss due to pain 
associated with the service-connected disability.  See 38 
C.F.R. §§ 4.40, 4.45, 4.71a, DC 5293 (2000); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).

So as not to prejudice the veteran by adjudicating his claim 
without a fully developed record, the Board determines that 
not only should the RO obtain additional private records but 
that the veteran should be afforded VA neurological and spine 
examinations to evaluate the sacroiliac injury and weakness 
with sciatic neuritis and to distinguish symptoms attributed 
thereto from the non service connected cerebellar 
ataxia/seizure disorder.  The fulfillment of the statutory 
duty to assist includes conducting a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991); 
see also Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  

To ensure full compliance with VA's duty to assist 
requirements, this case must be REMANDED to the RO for the 
following actions:

1. After securing the necessary release, 
the RO should obtain copies of the 
actual clinic visits/treatment records 
regarding the treatment of the veteran 
from Dr. Leroy for the period between 
1990 to the present date.  Any 
negative responses from the veteran 
and/or the responding physician should 
be associated with the claims file. 

2. The veteran should be afforded a VA 
neurological and spine examination to 
determine the nature and extent of the 
sacroiliac injury and weakness with 
sciatic neuritis.  The examiner(s) 
is/are requested to comment on the 
following: 

(a) The present manifestations of 
the sacroiliac injury and weakness 
with sciatic neuritis;  

(b) If at all possible and as far 
as practicable, the veteran should 
perform any positional tests so that 
the true nature of the service 
connected disability may be 
distinguished from the non service 
connected cerebellar ataxia; 

(c) The degree of impairment (i.e., 
less movement than normal, more 
movement than normal, weakened 
movement, excess fatigability, 
incoordination, and pain) due 
exclusively to (i) the sacroiliac 
injury and weakness with sciatic 
neuritis, (ii) cerebellar ataxia, 
and (iii) any other orthopedic or 
neurological disability present; and 

(d) Whether there is any additional 
functional loss due to weakness, due 
to pain on use, or due to flare-ups 
strictly associated with the 
sacroiliac injury and weakness with 
sciatic neuritis.  See DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995); 
38 C.F.R. §§ 4.40, 4.45. 

All appropriate tests should be 
performed, including x-rays.  The 
rationale for all opinions expressed 
should be based on a review of the 
claims file.  Before the examinations 
are returned to the RO, the examiners 
should reconcile all differences among 
themselves, by consultation or 
workgroup as necessary.  

3. The RO should again review the 
evidence and adjudicate the issue of 
entitlement to an increased rating for 
sacroiliac injury and weakness with 
sciatic neuritis, currently evaluated 
as 20 percent disabling.  The RO must 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  If 
the benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case 
with the applicable law and 
regulations and given the opportunity 
to respond thereto.  

4. The Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
Court.  The Court has stated that 
compliance by the Board or the RO is 
neither optional nor discretionary.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the RO.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




